Judge Campbell
concurring.
I concur in the result reached but not in the reasons therefore. The opinion requires that Werner be negligent before the plaintiff could hold Werner responsible under the indemnity agreement. I think this is too narrow a construction and that the word “otherwise” has been eliminated from the agreement by such a construction. I think the word “otherwise” has a meaning and a place. The agreement unquestionably, however, does not permit plaintiff to hold Werner unless Werner has done something or omitted to do something. The words “resulting from any acts or omissions” must be given a meaning, and *120I think those words mean that Werner must do something or fail to do something before it can be held liable to the plaintiff under the indemnity agreement. In the instant case there is nothing to show either an act or an omission on the part of Werner. The entire contention of the injured employee was to the effect that the plaintiff had failed in a duty which it owed. The indemnity agreement is not as broad as plaintiff asserts and does not make Werner responsible to plaintiff for something the plaintiff itself did and which Werner did not do or omit to do.
I therefore concur in the result.
Judge Baley dissenting.